Citation Nr: 1626364	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable schedular rating for residuals of fracture of the right zygoma. 

2.  Entitlement to an extraschedular rating for residuals of fracture of the right zygoma.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the Veteran's September 2010 claim, he asserted entitlement to service connection for headaches and a sinus condition.  In a July 2011 rating decision, the RO increased the assigned rating for the service-connected "residuals fracture, right maxillary antrum with maxillary sinusitis to include headaches" to a 10 percent disability rating.  Additionally, he was granted service connection and assigned a noncompensable rating for facial sinus injury residuals, fifth cranial nerve, right side. 

In a July 2013 rating decision, the RO separately granted service connection and assigned a 30 percent disability rating for headaches.  Additionally, the RO increased the assigned rating for the maxillary antrum with maxillary sinusitis to a 30 percent disability rating.  

Following these rating decisions, the Veteran did not submit a notice of disagreement with the assigned above ratings, rather in August 2013, he claimed an earlier effective date than December 21, 2011 for the headaches and sinusitis disabilities.  In a January 2014 rating decision the RO assigned an effective date of September 23, 1970, for (1) the grant of service connection for headaches as secondary to the service-connected disability of residuals, fracture, right zygoma, and 30 percent evaluation; and (2) the 30 percent evaluation for maxillary sinusitis effective September 23, 2010.

In a January 2014 statement, the Veteran noted that he recently learned that his sinusitis was "still" being evaluated-after the July 2013 30 percent award.  He stated that this issue had already been resolved, and asked that the action be withdrawn.
Therefore, since the Veteran did not submit a notice of disagreement with the assigned rating above or an increased rating claim; therefore, the only issues before the Board are those as listed on the title page.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

In an April 2015 decision, the Board denied the Veteran's claim of entitlement to a compensable rating for residuals of fracture of the right zygoma.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court issued a January 2016 Order vacating the Board's decision that denied entitlement to an initial compensable rating for residuals of a fracture of the right zygoma, to include on an extraschedular basis, and remanding the case to the Board for further action consistent with the terms of the Joint Motion.

The Veteran's representative filed a formal claim for total disability rating based on individual unemployability (TDIU) based on all of the Veteran's service-connected disabilities in May 2016; this matter has not been developed for appellate review and is referred to the originating agency for action deemed appropriate.  

The issue of entitlement to an extraschedular rating for residuals of fracture of the right zygoma is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of fracture of the right zygoma are not manifested by the loss of a part of both the inner and outer tables of the skull.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for residuals of fracture of the right zygoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.71a, Diagnostic Code 5296 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in October 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The RO also provided additional information in the letter regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, VA duty to notify has been satisfied. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and affording him a VA medical examination in September 2011 as to the severity of his residuals of fracture of the right zygoma.  This VA examination is adequate because it was based on consideration of the Veteran's prior medical history and described the residuals of fracture of the right zygoma in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, VA's duty to assist has been met.


II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).
The Veteran's residuals of fracture of the right zygoma are rated as an unlisted disease under the rating code.  The disability has been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5296.  38 C.F.R. §§ 4.20, 4.27 (2015). 

Under Diagnostic Code 5296, the loss of part of both the inner and outer tables of the skull without brain hernia warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate without brain hernia.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters), without brain hernia.  An 80 percent rating is warranted for loss of part of the skull with brain hernia.  

Intracranial complications are to be evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5296.

The Veteran filed his claim for an increased rating for residuals of fracture of the right zygoma in September 2010.  

During a September 2011 VA bone examination, the Veteran gave a history that during his military service, 1968, he was hit on the right side of his face and sustained a fracture of his right maxillary area and right zygoma.  Thereafter, he underwent an open reduction surgery of those areas with an incision just inferior to the right eye and just lateral to the right eye and had an implant placed in that area.  The Veteran reported that he is semi-retired and employed part-time.  Currently, he stated that he experiences recurrent sinusitis on the right maxillary area two to three times a year and episodes of pain in the right face with swelling.  He explained that his painful episodes last for hours, occurring three times a week.  He indicated that he exhibits some decreased sensation of the right facial cheek area.

Upon physical examination, the examiner indicated that the ear drums, nasopharynx, nose, mouth, larynx, and neck were all within normal limits.  Facial examination revealed a well-healed, nonpainful, scar 2 cm long and just inferior to the right eyelid and a 1 cm nonpainful scar vertically oriented along the right lateral orbital area.  On sensation testing, the Veteran had decreased sensation over the right face compared to the left.  This was primarily over the right anterior cheek and right lateral nose area.  The examiner diagnosed right facial fracture secondary to a direct blow to the area in 1968 and open reduction of a right orbit and right maxillary area with implant to floor of orbit.  The VA examiner indicated that the Veteran experiences recurrent sinusitis two to three times a year requiring antibiotic therapy; recurrent pain occurring three times a week lasting one to two hours and intermittent swelling of the right facial area.  The examiner reviewed the Veteran's claims file and opined that it is more likely than not that the residuals of the pain and recurrent infections and scarring are secondary to the injury that the Veteran received in service.  The VA examiner also opined that the Veteran's symptoms have not interfered with his employment.  

The Board finds that the Veteran's residuals of fracture of the right zygoma do not nearly approximate a compensable disability rating under Diagnostic Code 5296.  The evidence does not reflect that the Veteran lost any part of the inner and outer tables of the skull, including as associated with the surgical procedure of open reduction internal fixation right zygomatic frontal suture.  Crucially, during the September 2011 VA examination, there was no evidence indicating that the Veteran is missing any portion of the skull.  Also, throughout the appeal period there was no evidence to suggest that the Veteran suffers from a brain hernia.  Therefore, as the Veteran's residuals of fracture of the right zygoma has not manifested by the loss of any skull or brain hernia, a compensable schedular rating under Diagnostic Code 5296 is not warranted. 

The Board has also considered whether any separate rating is warranted for any associated residual intracranial complications under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  

During the September 2011 VA examination, the Veteran reported that he experiences recurrent headaches, sinus problems, and numbness and decreased sensation on the right side of his face and with occasional swelling and pain.  In this regard, the Veteran is separately service-connected for these disabilities.  The Veteran's symptoms of his recurrent headaches are appropriately addressed by his service-connected headaches under Diagnostic Codes 8199-8100.  His recurrent sinus problems are appropriately addressed by his service-connected maxillary sinus disability rating under Diagnostic Code 6513.  And, his various neurological fifth cranial nerve symptoms, including numbness and decreased sensations on the right side of his face with occasional swelling and pain, are appropriately addressed by his service-connected facial sinus injury residuals, fifth cranial nerve of the right side disability rating under Diagnostic Code 8305.  

Additionally, the record does not reflect that there is visual impairment as a residual of the service-connected disability.

As indicated above, the Veteran's various symptoms including headaches, sinus problems, and numbness on the right side of his face are appropriately addressed by his service-connected disabilities mentioned above.  Thus, a separate residual intracranial complication disability rating of the Veteran's residuals of fracture of the right zygoma, in addition to the service-connected disabilities mentioned above, would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015) [the evaluation of the same disability under various diagnoses is to be avoided].  Therefore, the Board finds that the Veteran is not entitled to a separate rating for any associated residual intracranial complications.

The Board has also considered the Veteran's scars in the evaluation of the service-connected residuals of fracture of the right zygoma.  The September 2011 VA examiner, however, explained that the Veteran's scars were superficial, not painful, and the total areas of those scars were not greater than 39 square centimeters (6 square inches) each.  As such, separate, compensable ratings for residuals of fracture of the right zygoma scars are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The weight of the evidence is against the award of a compensable schedular disability rating for the service-connected residuals of fracture of the right zygoma at any time during the appeal period; there is no doubt to be resolved; and a compensable schedular rating for residuals of fracture of the right zygoma is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's representative has made argument regarding the Veteran's entitlement to TDIU based on all of his service-connected disabilities.  This matter has been referred to the originating agency for proper development.  However, the Veteran and his representative do not contend and the record does not suggest that the Veteran is unemployable due solely to his service-connected right zygoma fracture residuals.  It is not assigned a compensable schedular rating and the symptoms attributable to the disability are relatively minor.  A clear preponderance of the evidence is against a finding that it warranted a TDIU at any time during the appeal period.  


ORDER

Entitlement to a compensable schedular rating for residuals of fracture of the right zygoma is denied.  


REMAND

In determining whether an extraschedular rating is warranted, the first question is whether the schedular criteria contemplate the symptoms.  The Veteran's residuals of a fracture of the right zygoma resulting in any loss of bone are addressed under Diagnostic Code 5296.  Moreover, Diagnostic Code 5296 provides for separate ratings for any associated residual intracranial complications.  As indicated above, the Veteran's symptoms of recurrent headaches are appropriately addressed by his service-connected headaches under Diagnostic Codes 8199-8100.  His recurrent sinus problems are appropriately addressed his service-connected maxillary sinus disability rating under Diagnostic Code 6513.  And, his various neurological fifth cranial nerve symptoms, including recurrent numbness on the right side of his face with occasional swelling and pain, are appropriately addressed by his service-connected facial sinus injury residuals, fifth cranial nerve of the right side disability rating under Diagnostic Code 8305.  Therefore, the Veteran's symptoms are contemplated by the applicable rating criteria mentioned above.

However, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In addition, to the Veteran's above mentioned service-connected disabilities, he is also in receipt of service connection for post-traumatic stress disorder (PTSD), tinnitus, and bilateral hearing.  

The Veteran, through his attorney, argues that his service-connected residuals of fracture of the right zygoma, "in combination with the other service-connected disabilities, present such an exceptional or unusual disability relative to factors such as marked interference with employment " as to warrant an extra-schedular rating.   In support of his assertion, the Veteran has submitted a vocational assessment, in which Carl Barchi, M.Ed., CDMS opined that "it is at least as likely as not that the Veteran's service-connected headaches, sinus pain/discomfort from his maxillary sinusitis and PTSD in and of themselves (and without consideration of any non-service-connected issues he may have) prevented him from securing and following a substantially gainful occupation from August 2009."  Carl Barchi, M.Ed., CDMS also noted that the Veteran's feelings of anxiety, inability to be active and social, frustration, trouble concentrating, and difficulty interacting with co-workers and supervisors - all of which are surely compounded by the pain and swelling associated with his fractured right zygoma.  

The Veteran has asserted that he suffers from difficulty with focus and concentration due to facial pain and swelling, which are a result of his service-connected residuals of fracture of the right zygoma.  In addition, he stated that facial pain and swelling has caused anxiety and difficulty to interact with others, which is also a result of his service-connected PTSD, and therefore he is unable to obtain gainful employment.  

As such, the Veteran has suggested additional functional impairment that is caused by the collective impact of his service-connected disabilities that interferes with his employment.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016); see also Barringer v. Peake, 22 Vet. App. 242, 244  (2008) (noting that the Board may not assign an extra-schedular rating in the first instance, although it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record).  Therefore, a remand for referral to the Director of Compensation Service (Director) is warranted for consideration of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

Refer the issue of entitlement to an extraschedular rating for residuals of fracture of the right zygoma, to include consideration of the collective impact of the Veteran's multiple service connected disabilities to the Director of Compensation for a determination.  If the benefit is not allowed in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


